 



EXHIBIT 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS
     In consideration of the terms, conditions, releases, and covenants
contained in this Separation Agreement and General Release of Claims
(“Agreement”), you, Nelson Chan (“you”), and SanDisk Corporation (the “Company”)
agree as follows:
     1. Effective Date. This Agreement shall become effective on the eighth day
after you deliver to the Company a fully-executed version of this Agreement
without modification or revocation (the “Effective Date”).
     2. Separation of Employment. You acknowledge that your employment with the
Company and any of its affiliates will end effective December 8, 2006 (the
“Separation Date”). You further acknowledge that you will cease serving as
Executive Vice President of Consumer Products Business and Corporate Marketing,
and as an officer or employee of the Company and any of its affiliates as of the
Separation Date, and that you are to perform no duties, functions or services
for the Company after the Separation Date.
     3. Payment of Moneys Owed. You acknowledge that the Company has paid you
for all wages or salary earned, and any accrued but unused Paid Time Off
(“PTO”), through your Separation Date. You are entitled to this payment
regardless of whether you sign this Agreement. Group health benefits for which
you currently are eligible will continue through the end of the month in which
the Separation Date occurs, but your accrual of, and eligibility for, PTO,
holiday pay, and any other employee benefits and privileges will cease on the
Separation Date.
     4. Consideration. In exchange for your promises in this Agreement,
including your general release of claims, if you sign and do not revoke this
Agreement, the Company will provide you the severance pay and severance benefits
listed on Schedule A, in connection with the separation of your employment with
the Company (the severance pay and benefits being referred to collectively as
the “Severance Payment”), on such dates as identified in Schedule A.
     5. Acknowledgment of Consideration. You acknowledge that the payment and
benefits described in Paragraph 4, above, represent amounts above and beyond
those to which you would be entitled if you did not enter into this Agreement.
     6. Proprietary Information and Inventions Agreement. You agree that you
will comply in all respects with the Proprietary Information and Inventions
Agreement (“PIIA”) that you entered into with the Company. You further agree
that if you breach the PIIA, then (a) the Company shall be entitled to apply for
and receive an injunction to restrain such breach; (b) the Company shall not be
obligated to pay you the Severance Payment or continue the availability of the
Severance Payment benefits to you; (c) you shall be obligated to pay the Company
its costs and expenses incurred in enforcing the PIIA (including court costs,
expenses, and reasonable attorneys’ fees); and (d) the Company shall be entitled
to seek any and all damages and other remedies available to it at law or equity.
     7. Confidential Information/Company Property. You acknowledge that all
tangible information, including all files, records, summaries, bills, invoices,
copies, excerpts, data, memoranda, letters, notes, written policies and
procedures manuals and other information or material pertaining to your work at
the Company or containing Confidential Information which came into your custody,
possession or knowledge or were compiled prepared, developed or used by you at
any time in the course

 



--------------------------------------------------------------------------------



 



of or in connection with your work at the Company, and all tangible property put
in your custody or possession by the Company in connection with your work at the
Company is solely the property of the Company, and you agree that you will
immediately return to the Company all such tangible information in your
possession or control. You also agree to immediately return to the Company all
other Company property and equipment.
     8. Nondisparagement. You agree on behalf of yourself and your
representatives and agents, that neither you nor any of them will make any
disparaging or defamatory comments to any third party concerning the Company,
concerning its or their officers, directors, partners, employees or agents, or
concerning its or their methods of doing business, clients, or employment
practices.
     9. Full and General Release. In consideration for the payments and benefits
provided for in Paragraph 4, and notwithstanding the provisions of Section 1542
of the Civil Code of the State of California, on behalf of yourself and your
heirs, assigns, successors, administrators and representatives, you
unconditionally release and forever discharge the Company, and its affiliates,
parents, subsidiaries, related companies, successors, predecessors, and assigns,
and all of its and their officers, directors, partners, shareholders, employees,
consultants, agents, representatives, and attorneys, past and present, and each
of them (collectively referred to herein as “Releasees”), from any and all
claims, demands, actions, suits, causes of action, obligations, damages and
liabilities of whatever kind or nature, based on any act, omission, event,
occurrence, or nonoccurrence from the beginning of time to the date of execution
of this Agreement, including, but not limited to, claims that arise out of or in
any way relate to your employment or separation from employment with the
Company. You acknowledge and agree that this general release includes, but is
not limited to, any claims for salary, bonuses, compensation (except as
specified in this Agreement), wages, vesting, equity, penalties, premiums,
severance pay, vacation pay or any benefits under the Employee Retirement Income
Security Act of 1974, as amended. You acknowledge and agree that this general
release includes, but is not limited to, claims of breach of implied or express
employment contracts or covenants, defamation, wrongful termination, public
policy violations, emotional distress and related matters, claims of
discrimination or harassment under federal, state or local laws, and claims
based on any federal, state or other governmental statute, regulation or
ordinance, including, but not limited to, Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Americans With Disabilities
Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act, the California
Fair Employment & Housing Act, the California Labor Code, the California Family
Rights Act, the California Constitution, the California Industrial Welfare
Commission Wage Orders, and the California Government Code. You expressly
understand that among the various rights and claims being waived by you in this
Agreement are those arising under the Age Discrimination in Employment Act of
1967 (“ADEA”), as amended, and in that regard you specifically acknowledge that
you have read and understand the provisions of Paragraph 13 below before signing
this Agreement. This release, however, does not apply to any claims that cannot
be released as a matter of applicable law.
     10. Covenant Not to Sue. A “covenant not to sue” is a legal term which
means you promise not to file a lawsuit in court. It is different from the
General Release of claims contained in Paragraph 9 above. Besides waiving and
releasing the claims covered by Paragraph 9 above, you represent and warrant
that you have not filed, and agree that you will not file, or cause to be filed,
any judicial complaint or lawsuit involving any claims you have released in
Paragraph 9, and you agree to withdraw any judicial complaints or lawsuits you
have filed, or that were filed on your behalf, prior to the effective date of
this Agreement. Notwithstanding this Covenant Not To Sue, you may bring a claim
against the Company to enforce this Agreement or to challenge the validity of
this Agreement under the ADEA. You agree and acknowledge that if you sue the
Company or any other Releasee in violation of this Agreement,
Page 2 of 7
Confidential

 



--------------------------------------------------------------------------------



 



then you shall pay all legal expenses, including reasonable attorneys’ fees,
incurred by any Releasee in defending against your suit. Alternatively, if you
sue the Company in violation of this Agreement, you may, at the Company’s
option, be required to return all monies and other benefits paid to you pursuant
to this Agreement, except for $1,000.00. In that event, the Company shall be
excused from making any further payments or continuing any other benefits
otherwise owed to you under Paragraph 4 of this Agreement.
     11. Release of Unknown Claims. For the purpose of implementing a full and
complete release, you expressly acknowledge and agree that this Agreement
resolves all legal claims you may have against the Company and the Releasees as
of the date of this Agreement, including but not limited to claims that you did
not know or suspect to exist in your favor at the time of the effective date of
this Agreement, despite the fact that California Civil Code Section 1542 or
other applicable law may provide otherwise. You expressly waive any and all
rights which you may have under the provisions of Section 1542 of the California
Civil Code or any similar law. Section 1542 provides:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
     12. Exclusions. Excluded from this Agreement are any claims or rights which
cannot be waived by law, including the right to file a charge of discrimination
with, or participate in an investigation conducted by, an administrative agency.
You are waiving, however, your right to any monetary recovery or other relief in
connection with such a charge.
     13. ADEA Waiver. You expressly acknowledge and agree that, by entering into
this Agreement, you are waiving any and all rights or claims that you may have
arising under the ADEA, which have arisen on or before the date of execution of
this Agreement. You acknowledge that you hereby have been advised in writing to
consult with an attorney before you sign this Agreement. You understand that
this Agreement is not part of a group incentive plan and that you have
twenty-one (21) days within which to decide whether to sign this Agreement,
although you may sign this Agreement at any time within the twenty-one (21) day
period. If you do sign it, you also understand that you will have an additional
seven (7) days after you sign to change your mind and revoke the Agreement, in
which case a written notice of revocation must be delivered to Tom Baker, VP
Human Resources, 601 McCarthy Blvd, Milpitas, CA 95035, on or before the seventh
(7th) day after your execution of the Agreement. You understand that the
Agreement will not become effective until after that seven (7) day revocation
period has passed. You acknowledge that you are signing this Agreement knowingly
and voluntarily and intend to be bound legally by its terms.
     14. Equity. You acknowledge and agree that, except as set forth in
Paragraphs 3 and 4 of Schedule A to this Agreement, you have no further right or
benefits under any agreement to receive or acquire any security or derivative
security in or with respect to the Company or any Releasee.
     15. Covenant Not to Solicit. For a period of twelve (12) months following
the Separation Date, you agree that you will not, without the prior written
consent of the Company, directly or indirectly (including through your
assistance or encouragement to any entity or person for whom you serve as an
employee, partner, member, director, officer, volunteer, advisor, or consultant)
solicit, encourage or induce any employee, sales representative, agent or
consultant of the Company to terminate such person’s
Page 3 of 7
Confidential

 



--------------------------------------------------------------------------------



 



employment or engagement with the Company or to become employed or engaged by
you or any entity or other person who competes with the Company’s business or is
otherwise affiliated with you. This Paragraph 15 shall not shall prevent
generalized employment searches, including placing bona fide public
advertisements, that are not specifically targeted at the Company’s employees,
sales representatives, agents or consultants.
     16. No Reemployment. You agree not to seek employment or reinstatement with
any Releasee. You acknowledge and agree that none of the Releasees has any
obligation to employ you or offer you employment in the future and that you
shall have no recourse against the Releasees, or any of them, if they refuse to
employ you or offer you employment.
     17. On-The-Job Injury. You certify that you have not experienced a
job-related illness or injury for which you have not already filed a claim.
     18. Taxes. Subject to the Company’s right to satisfy any tax withholding
obligations it may have with respect to any payments made under this Agreement,
you shall be solely responsible for any and all tax liabilities (including
interest and/or penalties) that you may incur with respect to any payment or
benefit hereunder or otherwise with respect to your employment with the Company,
including (without limitation) (i) any tax liabilities imposed pursuant to
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, (ii) any tax
liabilities with respect to stock options (whether ISO or nonqualified), and
(iii) any liability for the alternative minimum tax.. You acknowledge and agree
that neither the Company nor any of its directors, officers, or advisors has
provided any tax advice to you or otherwise made any representations or
guarantees to you with respect to the tax treatment of any such payment. You
acknowledge and agree that you have relied entirely on your own professional tax
advisors as to these matters.
     19. Binding Agreement. This Agreement shall be binding upon you and your
heirs, administrators, representatives, executors, successors and assigns, and
shall inure to the benefit of Releasees and each of them, and to their heirs,
administrators, representatives, executors, successors, and assigns.
     20. Severability. Should any provision of this Agreement be declared or be
determined by any court to be illegal or invalid, the validity of the remaining
parts, terms, or provisions shall not be affected, and said illegal or invalid
part, term, or provision shall be deemed not to be part of this Agreement.
     21. Non-Admission of Liability. This Agreement does not constitute an
admission that the Company or any other Releasee has violated any law, rule,
regulation, contractual right or any other duty or obligation.
     22. Governing Law. This Agreement is made and entered into in the State of
California and shall in all respects be interpreted, enforced, and governed
under the law of that state. The language of all parts in this Agreement shall
be construed as a whole, according to fair meaning, and not strictly for or
against any party.
     23. Entire Agreement. Except with respect to the PIIA, and the stock option
and restricted stock purchase agreements underlying your equity rights in
Paragraphs 3 and 4 of Schedule A to this Agreement, this Agreement sets forth
the entire agreement between the Company and you regarding the subject matter
addressed herein. The parties intend it as a complete and exclusive statement of
the terms
Page 4 of 7
Confidential

 



--------------------------------------------------------------------------------



 



of their agreement. It supersedes and replaces all prior negotiations and
agreements, proposed or otherwise, whether written or oral, between the parties
concerning the subject matters addressed herein. This Agreement also expressly
supersedes, and eliminates your rights under, the Change in Control Agreement,
dated May 20, 2004, as amended as of August 11, 2005. This Agreement may not be
amended, modified or superseded except by a written agreement signed by both you
and the Company. No oral statement by any employee of the Company shall modify
or otherwise affect the terms and provisions of this Agreement.
PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES THE RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

         
Dated: December 8, 2006
  NELSON CHAN      
 
  /s/ Nelson Chan
 
   

              Dated: December 8, 2006   SANDISK CORPORATION    
 
           
 
  By:   /s/ Tom Baker
 
   
 
  Its:   Vice President Human Resources    

Page 5 of 7
Confidential

 



--------------------------------------------------------------------------------



 



Schedule A: Severance Benefits
For Nelson Chan
     In consideration for signing, returning, and complying with the terms of
the Separation Agreement and General Release of Claims (the “Agreement”),
SanDisk Corporation (the “Company”) will provide you, Nelson Chan (“you”) with
the following severance pay and severance benefits:
     1. Severance Payment: On the first business day following the Effective
Date, the Company will pay you a lump sum amount equal to $700,000.00 less
applicable withholdings and deductions, which represents (a) one year of your
base salary as of the Separation Date and (b) your target bonus for fiscal year
2006, which is equal to seventy-five per cent (75%) of your base salary as of
the Separation Date.
     2. COBRA Reimbursement. Following the Separation Date, you will have the
option to convert your health and dental insurance coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). Provided that
you timely elect such COBRA coverage, the Company shall reimburse you for the
COBRA premiums you incur to extend coverage for you, and to the extent your wife
ceases to be an employee of the Company, your wife, for the period commencing on
the Separation Date and ending on the earlier of: (a) the date you or your wife
becomes eligible to receive health and dental insurance benefits with comparable
coverage from a subsequent employer or (b) the eighteen (18) month anniversary
of the Separation Date (the “COBRA Reimbursement Period”). Subject to the terms
of the preceding sentence, the Company will reimburse you for all COBRA premiums
paid by you during the COBRA Reimbursement Period within ten (10) days of you
submitting an invoice or proof of payment for any such COBRA premium.
     3. Stock Option Acceleration: The parties agree that you have been granted
options to purchase 539,376 shares of the Company’s Common Stock (the “Options”)
that have not yet fully vested as follows:

                                                                               
      Unexercised and                                                   Vested
as of     Unvested as of             Unvested Shares                            
  Separation Date     Separation Date     Accelerated     Upon Separation      
                        (before giving     (before giving     Vesting     Date
(after giving       Date of     # of             effect to     effect to    
Upon     effect to   Grant   100%     Shares             accelerated    
accelerated     Separation     accelerated   Date   Vest     Granted     Price  
  vesting)     vesting)     Date     vesting)  
1/21/03
    1/21/07       9,376     $ 8.8650       0       9,376       9,376       0  
1/16/04
    1/16/08       3,378     $ 34.5850       0       3,378       488       2,890
 
1/16/04
    1/16/08       246,622     $ 34.5850       141,874       74,748       62,012
      12,736  

Page 6 of 7
Confidential

 



--------------------------------------------------------------------------------



 



                                                                               
      Unexercised and                                                   Vested
as of     Unvested as of             Unvested Shares                            
  Separation Date     Separation Date     Accelerated     Upon Separation      
                        (before giving     (before giving     Vesting     Date
(after giving       Date of     # of             effect to     effect to    
Upon     effect to   Grant   100%     Shares             accelerated    
accelerated     Separation     accelerated   Date   Vest     Granted     Price  
  vesting)     vesting)     Date     vesting)  
8/12/04
    8/12/08       2     $ 21.1900       0       2       0       2  
8/12/04
    8/12/08       49,998     $ 21.1900       28,125       21,873       12,500  
    9,373  
1/3/05
    1/3/09       4,135     $ 24.1800       0       4,135       0       4,135  
1/3/05
    1/3/09       145,865     $ 24.1800       65,625       80,240       37,500  
    42,740  
2/16/06
    2/16/10       80,000     $ 59.0400       0       80,000       35,000      
45,000  
 
                                         
TOTAL
            539,376               235,624       273,752       156,876      
116,876  
 
                                         

     As set forth above, as of the Separation Date, of the 539,376 shares of
Common Stock subject to the Options, you currently have a vested right to
acquire 235,624 shares of the Company’s Common Stock, and the remaining 273,752
shares are unvested. As further consideration for this Agreement and provided
that you sign and do not revoke the Agreement, you shall be entitled to an
acceleration of vesting of 156,876 stock options in the increments with respect
to each grant as set forth above, which represents the stock options that would
have vested had you remained in service to the Company through the one-year
anniversary of the Separation Date. As of the Separation Date, the remaining
116,876 unvested stock options shall terminate, and you will have no further
rights with respect thereto.
     You further acknowledge and agree that Exhibit 1 to this Schedule A
accurately reflects all outstanding option grants received by you. The shares
set out in Exhibit 1 that are vested as of the Separation Date or were scheduled
to vest on or before the one-year anniversary of the Separation Date and are
subject to accelerated vesting pursuant to this Paragraph 3 (collectively, the
“Unexercised and Vested Shares”) will be exercisable by you according to the
terms of your existing stock option agreements and the plan. The Unexercised and
Vested Shares will remain exercisable only through the end of the applicable
exercise period following your Separation Date, and no additional shares under
your options will vest following your Separation Date. The applicable exercise
period following your Separation Date will be two (2) months for any options
granted to you before June 20, 2001 and will be three (3) months for any options
granted to you on or after June 20, 2001 (subject, in each case, to the original
ten-year expiration period of the applicable grant).
     4. Restricted Stock Unit Acceleration. The parties agree that, on May 26,
2006, you were granted 50,000 Restricted Stock Units (the “RSUs”) pursuant to
the Company’s Amended and Restated 2005 Incentive Plan (the “2005 Incentive
Plan”). Of these 50,000 RSUs, as of the Separation Date, you do not have a
vested right to payment with respect to any RSUs. As further consideration for
this Agreement and provided that you sign and do not revoke the Agreement, you
shall be entitled to an acceleration of vesting of 12,500 RSUs, which represents
the RSUs that would have vested had you remained in service to the Company
through February 16, 2007. Accordingly, upon the Separation Date and subject to
this Agreement becoming effective, you shall have a vested right to payment with
respect to 12,500 RSUs in accordance with the terms of the 2005 Incentive Plan
and the applicable award agreement, and the remaining 37,500 RSUs will remain
unvested and terminate as of the Separation Date in accordance with the terms of
the 2005 Incentive Plan and the award agreement. The payment under this
Paragraph 4 shall be subject to applicable tax withholdings and standard
deductions.
Page 7 of 7
Confidential

 